The opinion of the court was delivered by
Garrison, J.
This writ brings up a judgment for a penalty. The title of the statute upon which the action before the justice of the peace was founded was not endorsed upon the process, in obedience to section 254 of the Practice act. Gen. Stat., p. 2575. This provision, which was originally part of “An act relative to suits instituted by common informers,” has been held to be applicable to actions of this nature when the summons was out of a Justice’s Court. The failure to observe this statutory provision is given as a reason why the present judgment should be reversed.
The earlier practice in this respect is shown in the cases of Miller v. Stoy, 2 South. 476; Oliver v. Larzaleer, Id. 513; Ackerson v. Zabriskie, 2 Halst. 167; Dallas v. Hendry, Pen. 973; Griffith v. West, 5 Halst. 301; Corlies v. Ice Co., 17 N. J. L. J. 285.
It is not necessary, however, to go back of the case of Hageman v. Van Doren, decided in the Somerset Circuit by the present Chief Justice, and reported in 6 N. J. L. J. 310, for the correct rule in respect to such an omission. It is an irregularity. If objected to, it will defeat the process. If upon objection redress be refused, such refusal would be reviewed as an error in law. If not objected to, the justice may proceed to judgment. The provision is not jurisdictional.
Another reason assigned for the reversal of the judgment is that the section of the statute under which the action was brought is inoperative for the reason that it is not within the title of the act. This point is well taken. The title of the act is “An act to increase the jurisdiction of justices *516of the peace.” Pamph. L. 1879, p. 113. The third section upon which the present action must rest, makes it a penal offence for any justice of the peace to issue a summons in behalf of any person for whom he is agent. Obviously this-is not an increase in the jurisdiction of the justice—it increases-nothing and it does not concern jurisdiction. It prescribes a decent rule of conduct, but that object is not expressed in the title. No section of an act has any effect beyond the object expressed in its title. Hendrickson v. Fries, 16 Vroom 555 ; Dobbins v. Northampton, 21 Id. 496.
The judgment is reversed, with costs.